Citation Nr: 1616382	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hammer toes, to include as secondary to service-connected bilateral flat feet and bilateral bunions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this case was before the Board in June 2015, it was remanded for further development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran has bilateral hammer toes that resulted from his service-connected bilateral flat feet and bilateral bunion disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hammer toes, to include as secondary to service-connected bilateral flat feet and bilateral bunions, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim of entitlement to service connection for bilateral hammer toes.  Therefore, no discussion of VA's duties to notify and assist the Veteran is necessary, and no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Background and Analysis

By way of background, the Veteran was granted service connection for bilateral flat feet in a July 1994 rating decision.  In a subsequent December 2009 rating decision, the RO combined the Veteran's bunion and flat foot symptoms as a single bilateral foot disability and assigned a 50 percent rating.  The record shows that the Veteran underwent surgery for left hammer toe deformities in September 2011 and May 2015, and for right hammer toe deformities in February 2012 and April 2013.  The Veteran now claims entitlement to service connection for his bilateral hammer toes, to include as secondary to his service-connected bilateral flat feet and bunions.  

The Veteran was afforded a VA examination in May 2012 by a nurse practitioner.  The examiner diagnosed bilateral hammer toes and opined that the hammer toes were less likely than not due to the Veteran's service-connected flat feet or bunions.  In this regard, the examiner stated that common causes of hammer toes are wearing improper footwear, inheritance, breaking a toe, or abnormal foot mechanics, and that she had found no evidence that hammer toes are related to flatfoot or bunions.
 
In its June 2015 remand, the Board noted that the May 2012 examiner had not provided opinions regarding direct service connection or as to whether the Veteran's hammer toes had been aggravated by his service-connected disabilities.  As such, the Board determined that an addendum opinion from the May 2012 examiner was required, and the examiner was specifically instructed to address specific service treatment records (STRs) and lay statements. 

It appears that the May 2012 examiner was unavailable, because the requested opinion was provided by a different VA examiner, again a nurse practitioner, in September 2014, following an additional VA examination.  In her report, the examiner opined that the Veteran's bilateral hammer toes were less likely than not incurred in or caused by his service.  In this regard, she stated that the Veteran's STRs were silent for any mention of hammer toe deformities and the Veteran stated he did not have any problems with hammer toes until after 2008.  The examiner further opined that the Veteran's bilateral hammer toes were less likely than not proximately due to or aggravated by his service-connected flat feet or bunions.  In this regard, the examiner stated that hammer toe conditions are caused primarily by genes, arthritis, an injury to the toe, or ill-fitting shoes.  The examiner then stated that the Veteran had no complaint of hammer toes until after his bunion surgeries in 2008 and 2009, that he worked as a letter carrier for many years after service, and that there were no complaints of hammer toes or any diagnosis until nearly 40 years after service.

In an October 2015 deferred rating, the RO noted that the examiner had not addressed the Veteran's STRs or lay statements, as instructed by the Board's remand.  As such, an addendum opinion was obtained in October 2015 from the September 2014 examiner.  In the addendum, the examiner noted that she had reviewed the STRs and lay statements as requested, but she stated that her opinions remained unchanged.  The examiner further stated that the Veteran's STRs showed that after he complained that his provided arch supports were hurting his feet, he was given different boots, and no further documentation of foot complaints appeared in his STRs.  The examiner also addressed the Veteran's lay statement to the effect that he was provided ill-fitting shoes which contributed to the development of his hammer toes.  The examiner stated that there was no complaint of ill-fitting shoes by the Veteran in the records of more than 20 podiatry visits.
 
The Board notes that all four of the Veteran's hammer toe surgeries, beginning in September 2011 and most recently in May 2015, were performed at the Leavenworth VA Medical Center (VAMC).  The same physician, Dr. C.G., who is the Chief of Podiatry at the Leavenworth VAMC, performed the September 2011, April 2013, and May 2015 surgeries.  Significantly, in an April 2015 podiatry treatment note, Dr. C.G. stated that it was her opinion that the Veteran's previous hammer toe surgeries were necessary due to his flat foot deformities.  She explained that flat foot deformities cause excessive pronation (eversion) of the foot, which in turn causes the formation of bunions and hammer toes.  Therefore, she stated, the Veteran's previous foot surgeries as well as his future scheduled surgery to correct an additional hammer toe, were directly related to his flat foot deformities.  In a May 2015 podiatry note, Dr. C.G. further stated that the Veteran's flat feet were a contributing factor in the development of his hammer toe deformities.
 
The Board notes again that each of the VA examination reports discussed above was provided by a nurse practitioner.  Conversely, Dr. C.G. is a physician and Chief of Podiatry at the Leavenworth VAMC.  In addition, Dr. C.G. performed three of the Veteran's four documented hammer toe surgeries.  As such, in light of her credentials, as well as her direct contact with and treatment of the Veteran, the Board has determined that the opinion of Dr. C.G. is entitled to more probative weight than the other VA opinions of record.
 
Upon careful consideration of the foregoing medical opinions and statements, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hammer toe disability is due to his service-connected flat feet.  As such, service connection for the Veteran's bilateral hammer toe disability is warranted.


ORDER

Service connection for bilateral hammer toes, to include as secondary to service-connected bilateral flat feet and bilateral bunions, is granted.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


